DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 4 and 14, in the reply filed on March 8, 2021 is acknowledged.
Claims 5-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
3.	The instant application claims priority to EP/2016/051352.  However, the subject matter of the instant claims does not reflect the subject matter of EP/2016/051352.  It appears that the incorrect foreign application was entered in the application data sheet. Furthermore, applicants had submitted a specification of PCT/IB2016/051352, which appears to be the correct foreign application.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krucso et al. (“ Molecular Characterisation of Invasive Streptoccous pyogenes Isolates from Hungary Obtained in 2004 and 2005” Eur. J. Clin. Microbiol. Infect. Dis. (2007) volume 26, pages 807-811). 
Regarding claims 1 and 11, Kurcso et al. teach a method that includes receiving information concerning the sensitivity of at least one isolate to at least one antimicrobial (page 808, paragraph 
Regarding claims 2 and 12, Kurcso et al. teach receiving data describing at least part of the genome of the at least one isolate (page 808, right column), comparing the received genomic data against a reference database (page 808, right column, and identifying a matching genomic subtype from the at least one isolate (page 808, right column; page 809).
Regarding claims 3 and 13, Kurcso et al. teach where the information concerning the sensitivity of the at least one isolate to an antimicrobial comprises receiving the results testing the isolate utilizing an antimicrobial (page 808, paragraph bridging left and right columns). 

Allowable Subject Matter
5.	Claims 4, 8-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631